Exhibit 10.2

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
May 12, 2014, is by and among CASH AMERICA INTERNATIONAL, INC., a Texas
corporation (the “Borrower”), the Domestic Subsidiaries of the Borrower party
hereto (collectively, the “Guarantors”), the Lenders (as defined below) party
hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for
the Lenders (as defined below) (in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of March 30, 2011 (as amended
by that certain First Amendment to Credit Agreement dated as of November 29,
2011, that certain Second Amendment to Credit Agreement dated as of November 29,
2011, that certain Third Amendment to Credit Agreement dated as of May 10, 2013
and as further amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”);

WHEREAS, the Credit Parties have requested that the Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 New Definitions. The following definitions are hereby added to Section 1.1
of the Credit Agreement in the appropriate alphabetical order:

“Enova” shall mean Enova International, Inc., a Delaware corporation and its
Subsidiaries.

“Enova Disposition Date” shall mean the date on which the Initial Enova
Disposition is consummated.

“Enova Indebtedness” shall mean Indebtedness in connection with (a) the Enova
Note Issuance and (b) an unsecured revolving credit facility to be entered into
by Enova International, Inc., as borrower, and guaranteed by the Domestic
Subsidiaries of Enova International, Inc., in an aggregate principal amount not
to exceed $75,000,000.

“Enova Note Issuance” shall mean the issuance of senior unsecured notes by Enova
International, Inc. in an aggregate principal amount not to exceed $600,000,000
guaranteed by the Domestic Subsidiaries of Enova International, Inc.



--------------------------------------------------------------------------------

“Fourth Amendment Effective Date” shall mean May 12, 2014.

“Initial Enova Disposition” shall mean the Borrower’s distribution of at least
80% of its ownership interest in Enova to the holders of the Equity Interests of
the Borrower as part of the Enova Distribution.

“Offering Memorandum” shall mean the offering memorandum relating to the Enova
Note Issuance prepared by Enova in connection with the Enova Indebtedness.

1.2 Amendment to definition of Additional Unsecured Senior Debt. The definition
of Additional Unsecured Senior Debt set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Additional Unsecured Senior Debt” shall mean any Indebtedness of the Credit
Parties (other than Subordinated Debt, the Enova Indebtedness and the Private
Placement Notes) incurred or issued after the Closing Date (or, in the case of
Assumed Indebtedness, incurred or issued prior to or after the Closing Date and
assumed by a Credit Party after the Closing Date), including Assumed
Indebtedness and other Indebtedness which (a) is not secured, directly or
indirectly, or in whole or in part, by a Lien, and (b) does not contain any More
Restrictive Covenants.

1.3 Amendment to definition of Disposition. The definition of Disposition set
forth in Section 1.1 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“Disposition” or “Dispose” shall mean the sale, transfer, license or other
disposition (including any sale and leaseback transaction and any Dividend
involving distributions of Property to equity holders of any Person) of any
Property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

1.4 Amendment to definition of EBITDA. The definition of EBITDA set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“EBITDA” shall mean, with respect to any period, (a) Net Income for such period,
plus (b) without duplication and to the extent deducted in determining Net
Income for such period, (i) Interest Expense for such period, (ii) federal,
state, local and foreign income and franchise taxes of the Borrower and its
Subsidiaries for such period, (iii) depreciation and amortization expenses of
the Borrower and its Subsidiaries for such period and other non-cash charges of
the Borrower and its Subsidiaries, (iv) any extraordinary non-cash losses of the
Borrower and its Subsidiaries for such period, (v) one-time, non-recurring
charges related to corporate restructuring, including severance costs, in an
aggregate amount not to exceed $18,000,000 during the term of this Agreement,
and (v) one-time, non-recurring charges related to the early extinguishment of
Indebtedness, in an aggregate amount not to exceed $15,000,000 during the term
of this Agreement, minus (c) without duplication and to the extent included in
determining Net Income for such period, any extraordinary gains and
extraordinary non-cash credits of the Borrower and its Subsidiaries for such
period.

1.5 Amendment to definition of Enova Disposition. The definition of Enova
Disposition set forth in Section 1.1 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

2



--------------------------------------------------------------------------------

“Enova Disposition” shall mean the Initial Enova Disposition and Borrower’s
disposition of any retained ownership interest in Enova following the Initial
Enova Disposition.

1.6 Amendment to definition of Enova Disposition Documents. The definition of
Enova Disposition Documents set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“Enova Disposition Documents” shall mean, collectively, (a) the separation
agreement, (b) the transition services agreement, (c) the stockholders and
registration rights agreement, (d) the tax matters agreement, (e) the employee
matters agreement, (f) the credit underwriting and services agreement and
(g) the marketing and customer referral agreement and any other agreement
identified, summarized, reasonably contemplated or described in the Offering
Memorandum or that is otherwise customary to spin-off transactions similar to
the Enova Disposition (including any modification, amendment or amendment and
restatement of any such agreement).

1.7 Amendment to 1.3. Subclause (ii) contained in clause (c) of Section 1.3 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

(ii) after any Disposition permitted by Section 6.5(e) or 6.5(p), (A) income
statement items, cash flow statement items and balance sheet items (whether
positive or negative) attributable to the Property or Assets disposed of shall
be excluded in such calculations to the extent relating to such applicable
period, subject to adjustments mutually acceptable to the Borrower and the
Administrative Agent and (B) Indebtedness and applicable interest that is repaid
substantially concurrently with the Disposition shall be excluded from such
calculations and deemed to have been repaid as of the first day of such
applicable period.

1.8 Amendments to 6.2. Section 6.2 of the Credit Agreement is hereby amended in
the following respects:

(a) Clause (q) contained in such Section is hereby amended and restated in its
entirety to read as follows:

(q) Additional Secured Senior Debt not to exceed 10% of Net Worth in aggregate
principal amount at any time outstanding;

(b) The following clause (x) is hereby added to the end of such Section, and the
appropriate punctuation and grammatical changes shall be made thereto:

(x) the Enova Indebtedness provided that (i) Enova shall have received Net
Proceeds of not less than $400,000,000 in connection with the Enova Note
Issuance, (ii) 100% of such Net Proceeds shall be promptly used by Enova to
repay all intercompany indebtedness owed by Enova to the Borrower and pay a cash
dividend to the Borrower, (iii) such Indebtedness shall be permitted to be
outstanding pursuant to this Section 6.2(x) until the earlier of (A) the
consummation of the Initial Enova Disposition and (B) May 31, 2015, (iv) such
Indebtedness shall not be recourse to any Credit Party or any Subsidiaries other
than Enova and (v) the Offering Memorandum relating to such Enova Indebtedness
shall provide that the mandatory redemption or repurchase contained therein
shall (A) not be exercisable if on or before March 31, 2015 Enova is released as
a Guarantor under the Credit Documents (and as a Guarantor under any other
Indebtedness the release of which is automatically effected as a result of
Enova’s release as a Guarantor under the Credit Documents) and (B) not be
exercisable by the holders of the Enova Indebtedness prior to March 31, 2015.

 

3



--------------------------------------------------------------------------------

1.9 Amendments to 6.3. Section 6.3 of the Credit Agreement is hereby amended by
adding the following provision to the end of such Section:

Notwithstanding anything to the contrary contained herein, (a) from and after
the Fourth Amendment Effective Date, none of the Credit Parties nor their
Subsidiaries (other than Enova) shall make any additional Investments in Enova
or make any further cash distributions to Enova, (b) none of the Credit Parties
nor their Subsidiaries (other than Enova) shall make any Investment (including,
without limitation, Acquisitions) in any Person (other than Credit Parties other
than Enova) that generates a majority of its revenue from the cash advance or
payday advance business without the consent of the Administrative Agent and
(c) the aggregate amount of Investments made by the Credit Parties and their
Subsidiaries in Enova outstanding as of the Fourth Amendment Effective Date
shall not exceed $400,000,000.

1.10 Amendment to 6.5. Section 6.5 of the Credit Agreement is hereby amended in
the following respects:

(a) Clause (p) contained in such Section is hereby amended and restated in its
entirety to read as follows:

(p) the Enova Disposition; provided that the Initial Enova Disposition shall
occur no later than May 31, 2015.

(b) Subclause (ii) appearing in Clause (e) contained in such Section is hereby
amended and restated in its entirety to read as follows:

(ii) the aggregate amount of such Dispositions not otherwise permitted in
clauses (a) through (e) above during any fiscal year shall not exceed 10% of
Consolidated Total Assets as of the last day of the immediately preceding fiscal
year without the prior consent of the Required Lenders;

1.11 Amendment to 6.6. Section 6.6 of the Credit Agreement is hereby amended in
the following respects:

(a) The proviso appearing at the end of subclause (b)(iv) contained in such
Section is hereby amended and restated in its entirety to read as follows:

; provided however, the sum of all Restricted Payments made pursuant to clause
(iii) above and this clause (iv) shall not exceed an aggregate amount equal to
(A) prior Enova Disposition Date, the sum of (1) $238,475,000 plus (2) 50% of
cumulative Net Income after September 30, 2010 and (B) following the Enova
Disposition Date, the sum of (1) $200,000,000 plus (2) 50% of cumulative Net
Income beginning with the first full fiscal quarter ending after the Enova
Disposition Date;

(b) A new sentence is hereby added to the end of such Section to read as
follows:

Notwithstanding that the Private Placement Notes and the Enova Indebtedness is
not Additional Unsecured Senior Debt, (a) the Borrower may make prepayments and
regularly scheduled payments of principal and interest on the Private Placement
Notes

 

4



--------------------------------------------------------------------------------

and (b) Enova (but no other Credit Party) may make prepayments and regularly
scheduled payments of principal and interest on the Enova Indebtedness, in each
case only if there shall exist no Default or Event of Default prior to or after
giving effect to any such prepayment or principal or interest payment.

1.12 Amendment to 6.10. Section 6.10 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

The Credit Parties shall not, and shall not permit any Domestic Subsidiary to,
enter into any Contractual Obligation (other than pursuant to the Enova
Indebtedness) that limits the ability of any Domestic Subsidiary to make
Dividends or other Dispositions to the Borrower or to otherwise transfer
Property to the Borrower.

1.13 Amendment to 6.18. Clause (c) contained in Section 6.18 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(c) Minimum Net Worth. The Borrower shall not permit Net Worth to be less than
the sum of (i) at all times prior to the Enova Disposition Date,
(A) $563,049,000 plus (B) 50% of Net Income (with no deduction for net losses
during any quarterly period) earned after September 30, 2010, plus (C) 100% of
the Net Proceeds received by the Borrower and its Subsidiaries from the issuance
and sale of Capital Stock of the Borrower or any Subsidiary (other than an
issuance to the Borrower or a wholly-owned Subsidiary), including any conversion
of debt securities of the Borrower into such Capital Stock after September 30,
2010 to the extent of any increase in Net Worth resulting therefrom or (ii) at
all times following the Enova Disposition Date, (A) an amount equal to Net Worth
as shown on the Balance Sheet delivered pursuant to Section 5.1 for the first
reporting date after the Enova Disposition less $135,000,000, plus (B) 50% of
Net Income (excluding the amount of Net Income attributable to Enova and with no
deduction for net losses during any quarterly period) earned after the Fourth
Amendment Effective Date, plus (C) 100% of the Net Proceeds received by the
Borrower and its Subsidiaries (other than Enova) from the issuance and sale of
Capital Stock of the Borrower or any Subsidiary (other than Enova and other than
an issuance to the Borrower or a wholly-owned Subsidiary), including any
conversion of debt securities of the Borrower into such Capital Stock after the
Fourth Amendment Effective Date to the extent of any increase in Net Worth
resulting therefrom.

1.14 Amendment to Article IX. A new Section 9.27 is hereby added to the end of
Article IX of the Credit Agreement to read as follows:

9.27 Release of Enova. The Administrative Agent shall be permitted, in its
reasonable discretion, to release Enova from the Guaranty; provided, however,
(a) the Administrative Agent shall provide written notice to the Company not
less than five (5) Business Days prior to such release, (b) such release shall
not occur prior to October 31, 2014 and (c) to the extent the Initial Enova
Disposition has not occurred by May 31, 2015 and Enova was previously released
from the Guaranty pursuant to this Section 9.27, the Credit Parties shall cause
Enova to become a Guarantor hereunder in accordance with the terms of
Section 5.15 of this Agreement. To the extent Enova is released as a Guarantor
pursuant to this Section, for purposes of all calculations made in determining
compliance for any applicable period with the financial covenants set forth in
Section 6.18 and for purposes of determining the Applicable Margin (i) the
income statement items, cash flow statement items and balance sheet items
(whether positive or negative) attributable to Enova shall be excluded in such
calculations to the extent relating to such applicable period, subject to
adjustments mutually acceptable to the Borrower and the Administrative Agent and
(ii) Indebtedness and applicable interest that is repaid substantially
concurrently with such release shall be excluded from such calculations and
deemed to have been repaid as of the first day of such applicable period.

 

5



--------------------------------------------------------------------------------

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (the “Amendment Effective Date”) upon satisfaction of the
following conditions (in each case, in form and substance reasonably acceptable
to the Administrative Agent):

(a) Executed Amendments. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Credit Parties, the Lenders and the
Administrative Agent.

(b) Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.

(c) Fees and Expenses. The Administrative Agent shall have received from the
Borrower such fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby and King & Spalding LLP
shall have received from the Borrower payment of all outstanding fees and
expenses previously incurred and all fees and expenses incurred in connection
with this Amendment.

(d) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

Promptly upon satisfaction of the aforesaid closing conditions, the
Administrative Agent shall notify the parties hereto that this Amendment has
become effective as of the Amendment Effective Date.

ARTICLE III

MISCELLANEOUS

3.1 Amended Terms. On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Credit Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

3.2 Representations and Warranties of Credit Parties. Each of the Credit Parties
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

6



--------------------------------------------------------------------------------

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(f) Except as expressly set forth in this Amendment, the Obligations of the
Credit Parties are not reduced or modified by this Amendment and are not subject
to any offsets, defenses or counterclaims.

3.3 Reaffirmation of Credit Party Obligations. Each Credit Party hereby ratifies
the Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations of the
Credit Parties.

3.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.

3.5 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.

3.6 Further Assurances. The Credit Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is reasonably necessary to
carry out the intent of this Amendment.

3.7 Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

3.9 No Actions, Claims, Etc. As of the date hereof, each of the Credit Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.

 

7



--------------------------------------------------------------------------------

3.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

3.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

3.12 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

CASH AMERICA INTERNATIONAL, INC. AMENDMENT TO CREDIT AGREEMENT

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:   CASH AMERICA INTERNATIONAL, INC.   By:  

/s/ Austin D. Nettle

  Name:   Austin D. Nettle   Title:   Vice President and Treasurer GUARANTORS:  
ENOVA INTERNATIONAL, INC.   By:  

/s/ Austin D. Nettle

  Name:   Austin D. Nettle   Title:   Vice President and Assistant Treasurer  

CASH AMERICA MANAGEMENT L.P.

CASH AMERICA PAWN L.P.

  By:   Cash America Holding, Inc.     The General Partner of each of the
foregoing entities     By:  

/s/ Austin D. Nettle

    Name:   Austin D. Nettle     Title:   Vice President and Treasurer  

OHIO NEIGHBORHOOD CREDIT SOLUTIONS, LLC

  By:   Ohio Neighborhood Finance, Inc.,     Its sole member     By:  

/s/ Austin D. Nettle

    Name:   Austin D. Nettle     Title:   Vice President and Treasurer

 

[Signature page to Fourth Amendment to Credit Agreement – Cash America]



--------------------------------------------------------------------------------

BRONCO PAWN & GUN, INC. CASH AMERICA ADVANCE, INC.

CASH AMERICA FINANCIAL SERVICES, INC.

CASH AMERICA FRANCHISING, INC. CASH AMERICA GLOBAL FINANCING, INC. CASH AMERICA
GLOBAL SERVICES, INC. CASH AMERICA HOLDING, INC. CASH AMERICA, INC. CASH
AMERICA, INC. OF ALABAMA CASH AMERICA, INC. OF ALASKA CASH AMERICA, INC. OF
COLORADO CASH AMERICA, INC. OF ILLINOIS CASH AMERICA, INC. OF INDIANA CASH
AMERICA, INC. OF KENTUCKY CASH AMERICA, INC. OF LOUISIANA CASH AMERICA OF
MISSOURI, INC. CASH AMERICA, INC. OF NEVADA

CASH AMERICA, INC. OF NORTH CAROLINA

CASH AMERICA, INC. OF OKLAHOMA

CASH AMERICA, INC. OF SOUTH CAROLINA

CASH AMERICA, INC. OF TENNESSEE CASH AMERICA, INC. OF UTAH CASH AMERICA, INC. OF
VIRGINIA CASH AMERICA INTERNET SALES, INC. CASH AMERICA OF MEXICO, INC. CASH
AMERICA PAWN, INC. OF OHIO CASHLAND FINANCIAL SERVICES, INC. CNU DOLLARSDIRECT
INC. CNU DOLLARSDIRECT LENDING INC.

DOC HOLLIDAY’S PAWNBROKERS & JEWELLERS, INC.

ENOVA ONLINE SERVICES, INC.

EXPRESS CASH INTERNATIONAL CORPORATION

FLORIDA CASH AMERICA, INC. GAMECOCK PAWN & GUN, INC. GEORGIA CASH AMERICA, INC.
HORNET PAWN & GUN, INC. LONGHORN PAWN AND GUN, INC. MOBILE LEASING GROUP, INC.
MR. PAYROLL CORPORATION OHIO NEIGHBORHOOD FINANCE, INC. TIGER PAWN & GUN, INC.
UPTOWN CITY PAWNERS, INC. VINCENT’S JEWELERS AND LOAN, INC.

By:

 

/s/ Austin D. Nettle

Name:

 

Austin D. Nettle

Title:

 

Vice President and Treasurer

 

[Signature page to Fourth Amendment to Credit Agreement – Cash America]



--------------------------------------------------------------------------------

CNU OF ALABAMA, LLC CNU OF ALASKA, LLC CNU OF ARIZONA, LLC CNU OF CALIFORNIA,
LLC CNU OF COLORADO, LLC CNU OF DELAWARE, LLC CNU OF FLORIDA, LLC CASHNETUSA OF
FLORIDA, LLC CNU OF HAWAII, LLC CNU OF IDAHO, LLC CNU OF ILLINOIS, LLC CNU OF
INDIANA, LLC CNU OF KANSAS, LLC CNU OF LOUISIANA, LLC CNU OF MAINE, LLC CASHNET
CSO OF MARYLAND, LLC CNU OF MICHIGAN, LLC CNU OF MINNESOTA, LLC CNU OF
MISSISSIPPI, LLC CNU OF MISSOURI, LLC CNU OF MONTANA, LLC CNU OF NEVADA, LLC CNU
OF NEW HAMPSHIRE, LLC CNU OF NEW MEXICO, LLC

By:   CNU Online Holdings, LLC,   The sole member of each of the foregoing
entities   By:  

/s/ Austin D. Nettle

  Name:   Austin D. Nettle   Title:   Vice President and Treasurer

CNU ONLINE HOLDINGS, LLC DEBIT PLUS, LLC BILLERS ACCEPTANCE GROUP, LLC DP LABOR
HOLDINGS, LLC PF LABOR HOLDINGS, LLC

By:  

/s/ Austin D. Nettle

Name:   Austin D. Nettle Title:   Vice President and Treasurer

 

[Signature page to Fourth Amendment to Credit Agreement – Cash America]



--------------------------------------------------------------------------------

CNU OF NORTH DAKOTA, LLC CNU OF OHIO, LLC

OHIO CONSUMER FINANCIAL SOLUTIONS, LLC

CNU OF OKLAHOMA, LLC CNU OF OREGON, LLC CNU OF RHODE ISLAND, LLC CNU OF SOUTH
CAROLINA, LLC CNU OF SOUTH DAKOTA, LLC CNU OF TENNESSEE, LLC CNU OF TEXAS, LLC
CNU OF UTAH, LLC CNU OF VIRGINIA, LLC CNU OF WASHINGTON, LLC CNU OF WISCONSIN,
LLC CNU OF WYOMING, LLC DOLLARSDIRECT, LLC CNU TECHNOLOGIES OF ALABAMA, LLC CNU
TECHNOLOGIES OF ARIZONA, LLC CNU TECHNOLOGIES OF CALIFORNIA, LLC CNU
TECHNOLOGIES OF IOWA, LLC

CNU TECHNOLOGIES OF NEW MEXICO, LLC

CNU TECHNOLOGIES OF SOUTH CAROLINA, LLC CNU TECHNOLOGIES OF WISCONSIN, LLC

HEADWAY CAPITAL, LLC (f/k/a TrafficGen, LLC)

CASHEURONET UK, LLC EURONETCASH, LLC ENOVA BRAZIL, LLC AEL NET MARKETING, LLC

ENOVA INTERNATIONAL GEC, LLC (f/k/a AEL Net of Illinois, LLC)

AEL NET OF MISSOURI, LLC NC FINANCIAL SOLUTIONS, LLC

By:   CNU Online Holdings, LLC,   The sole member of each of the foregoing
entities   By:  

/s/ Austin D. Nettle

  Name:   Austin D. Nettle   Title:   Vice President and Treasurer

 

[Signature page to Fourth Amendment to Credit Agreement – Cash America]



--------------------------------------------------------------------------------

NC FINANCIAL SOLUTIONS OF ALABAMA, LLC NC FINANCIAL SOLUTIONS OF ARIZONA, LLC

NC FINANCIAL SOLUTIONS OF CALIFORNIA, LLC

NC FINANCIAL SOLUTIONS OF COLORADO, LLC

NC FINANCIAL SOLUTIONS OF DELAWARE, LLC

NC FINANCIAL SOLUTIONS OF GEORGIA, LLC NC FINANCIAL SOLUTIONS OF IDAHO, LLC NC
FINANCIAL SOLUTIONS OF ILLINOIS, LLC NC FINANCIAL SOLUTIONS OF KANSAS, LLC

NC FINANCIAL SOLUTIONS OF MARYLAND, LLC

NC FINANCIAL SOLUTIONS OF MISSISSIPPI, LLC

NC FINANCIAL SOLUTIONS OF MISSOURI, LLC NC FINANCIAL SOLUTIONS OF NEVADA, LLC

NC FINANCIAL SOLUTIONS OF NEW MEXICO, LLC

NC FINANCIAL SOLUTIONS OF NORTH DAKOTA, LLC

NC FINANCIAL SOLUTIONS OF OHIO, LLC

NC FINANCIAL SOLUTIONS OF SOUTH CAROLINA, LLC

NC FINANCIAL SOLUTIONS OF SOUTH DAKOTA, LLC

NC FINANCIAL SOLUTIONS OF TENNESSEE, LLC

NC FINANCIAL SOLUTIONS OF TEXAS, LLC NC FINANCIAL SOLUTIONS OF UTAH, LLC NC
FINANCIAL SOLUTIONS OF VIRGINIA, LLC

NC FINANCIAL SOLUTIONS OF WISCONSIN, LLC

By:   NC Financial Solutions, LLC   The sole member of each of the foregoing
entities  

By:

 

/s/ Austin D. Nettle

  Name:   Austin D. Nettle   Title:   Vice President and Treasurer

CASHNETUSA CO LLC CASHNETUSA OR LLC THE CHECK GIANT NM LLC

By:   CNU of New Mexico, LLC,   Manager of each of the foregoing entities   By:
  CNU Online Holdings, LLC     Its sole member   By:  

/s/ Austin D. Nettle

  Name:   Austin D. Nettle   Title:   Vice President and Treasurer

 

[Signature page to Fourth Amendment to Credit Agreement – Cash America]



--------------------------------------------------------------------------------

DEBIT PLUS TECHNOLOGIES, LLC DEBIT PLUS SERVICES, LLC DEBIT PLUS PAYMENT
SOLUTIONS, LLC

By:   Debit Plus, LLC,   The sole member of each of the foregoing entities   By:
 

/s/ Austin D. Nettle

  Name:   Austin D. Nettle   Title:   Vice President and Treasurer

STRATEGIC RECEIVABLE MANAGEMENT SOLUTIONS, LLC By:  

/s/ Austin D. Nettle

Name:

 

Austin D. Nettle

Title:

 

Vice President and Treasurer

ENOVA FINANCIAL HOLDINGS, LLC By:  

/s/ Austin D. Nettle

Name:   Austin D. Nettle Title:   Vice President and Treasurer

CAMEX HOLDING, LLC By:   Cash America of Mexico, Inc.,   Its sole member   By:  

/s/ Austin D. Nettle

  Name:   Austin D. Nettle   Title:   Vice President and Treasurer

 

[Signature page to Fourth Amendment to Credit Agreement – Cash America]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and
as Administrative Agent   By:  

/s/ Jeff Bundy

  Name:   Jeffrey D. Bundy   Title:   Vice President

 

[Signature page to Fourth Amendment to Credit Agreement – Cash America]



--------------------------------------------------------------------------------

LENDERS:    

KEYBANK NATIONAL ASSOCIATION, as a Lender

    By:  

/s/ Geoffrey Smith

    Name:   Geoffrey Smith     Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDERS:     U.S. Bank, National Association, as a Lender     By:  

/s/ Patrick McGraw

    Name:   Patrick McGraw     Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDERS:     AMEGY BANK NATIONAL ASSOCIATION, as a Lender    

By:

 

/s/ Daniel L. Cox

    Name:   Daniel L. Cox     Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDERS:   First Tennessee Bank National Association, as a Lender   By:  

/s/ Joseph M. Evangelisti

  Name:   Joseph M. Evangelisti   Title:   Executive Vice President

 

[Signature page to Fourth Amendment to Credit Agreement – Cash America]



--------------------------------------------------------------------------------

LENDERS:   TEXAS CAPITAL BANK, NATIONAL ASSOCIATION   as a Lender   By:  

/s/ Barry Kromann

  Name:   Barry Kromann   Title:   Executive Vice President

 

[Signature page to Fourth Amendment to Credit Agreement – Cash America]



--------------------------------------------------------------------------------

LENDERS:  

BOKF, NA dba Bank of Texas, as a Lender

  By:  

/s/ Mattson H. Uihlein

  Name:   Mattson H. Uihlen   Title:   Banking Officer

 

[Signature page to Fourth Amendment to Credit Agreement – Cash America]